PER CURIAM.
Appellant challenges the lower court’s order that struck his rule 3.850 motion directed to his original plea and judgment in case numbers 99-713 and 99-922. The trial court ruled that it did not have jurisdiction to consider the rale 3.850 motion because a direct appeal was pending before this court that challenged an order revoking Appellant’s probation. We have examined the issues in the probation revocation appeal and determined that they are unrelated to the issues raised in the rale 3.850 motion. Accordingly, we reverse the lower court’s order striking the motion and remand this cause for resolution on the merits. See Lindsay v. State, 842 So.2d 1057 (Fla. 4th DCA 2003).
REVERSED and REMANDED.
PALMER, TORPY and MONACO, JJ., concur.